Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments regarding the 103 rejection have been considered but they are not persuasive. As indicated in the new office action, reference Kim and Sharan clearly teach all the limitations in the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20100235705) in view of Sharan (sliding window protocol, online slides, February 07, 2018).
Regarding claim 17, Kim discloses a method performed by a first user equipment (UE) for transmitting messages to a network node (fig. 6), the method comprising: 
receiving a first scheduling message transmitted by the network node (fig. 6, [0128]-[0135], UE receives a grant message or scheduling message [0114]);
 as a result of receiving the first scheduling message, transmitting a first signal comprising a first message (fig. 6, [0128-135], transmitting data1 to the base station); 
(fig. 6,[0128-135], after transmitting data1 to the base station, the UE keeps or buffers data1); 
after buffing the first message, receiving a second scheduling message transmitted by the network node, the second scheduling message instructing the UE to transmit a second message (fig. 6, [0128-135], after buffering data1, UE receives anther grant with NIB=0, indicating that the base station instructs the UE to send a new data, data2, not data1);
as a result of receiving the second scheduling message, transmitting a second signal comprising the second message but not comprising the first message (fig. 6, [0128-135], after UE receives anther grant with NIB=0, indicating that the base station instructs the UE to send data2, not data1, UE transmits data2 to the base station); and 
Kim only implicitly discloses after transmitting the second signal comprising the second message but not comprising the first message, receiving a request to retransmit the first message.
To further clarify this, Sharan discloses after transmitting the second signal comprising the second message but not comprising the first message, receiving a request to retransmit the first message (Sharan, page 2, figure, NAK2, acknowledgment of receiving frame 3 but requesting retransmitting frame 2 (or the first message) after sending the second message or frame 3 which does not comprise the first message or frame 2).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of an acknowledgment scheme given by Kim with the teachings of sliding window flow control (of setting the transmission window size to be 2) given by Sharan. The motivation for doing so would have been to increase throughput by efficiently retransmitting packets (Sharan, page 1).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474